DETAILED ACTION
Claims 1-20 are pending in the instant application. The present application is examined under the pre-AIA  first to invent provisions.

Information Disclosure Statement
The IDS submitted on November 2, 2022 has been considered, with the exceptions noted below.  Due to the voluminous nature of the references within the IDS, a cursory review of the references contained therein has been conducted.
The foreign patent documents  and non-patent literature was not considered, as no copies of either were provided with the IDS. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Appelt, US 2006/0125623, in view of Knopf, US 2009/0040014.

NOTE: Bold text is unamended claim language.
 Bold underlined text is amended claim language.

AS TO CLAIM 1:
A system comprising:
a plurality of personal protection articles for use within a working environment, wherein each of the personal protection articles comprises a smart tag storing data including identification data for the article, the type of article, historical information relating to the article, and data indicative of usage of the personal protection article within the working environment;
OVERALL ELEMENT INTERPRETATION:
A collection of personal protection articles (PPA). 
Each piece of PPA has a smart or RFID tag for storing and transmitting data concerning the status of the PPA. The various types of status include identification of the specific piece of PPA, the type of PPA, the maintenance (historical) records associated with that specific piece of PPA, and the current usage of any consumable elements associated with that specific piece of PPA.

For purposes of this analysis, the Examiner will describe  a typical Navy firefighter collection of PPA, which can include a Fire-Fighter Ensemble (FFE), an Oxygen Breathing Apparatus (OBA), and a Navy Firefighter Thermal Imager (NFTI). This equipment will be explained as how it meets the requirements of the overly wordy claim elements.

OVERALL ELEMENT MAPPING:
Appelt teaches (paragraphs 46-56) concerning a smart tag embodiment and wireless communications. The specific types of data required by the claim element are functional equivalents of those taught by Appelt as they are all directed towards electronically keeping track of all historical records or operational performance of the PPA.

a plurality of sensors configured to sense, from the working environment, one or more variables indicative of particular conditions of the working environment in which the plurality of personal protection articles are used;
OVERALL ELEMENT INTERPRETATION:
The PPA also contains sensor meant to measure the external environment around the PPA, rather than the status of the PPA of itself. In our instance, the most likely sensors for a firefighter would be temperature sensors and a measure of atmosphere quality to address concerns around smoke danger.

OVERALL ELEMENT MAPPING:
Appelt teaches (paragraphs 46-51) about temperature sensors.

an information retrieval system comprising at least one data acquiring device configured with respect to each of the personal protection articles to:
acquire smart tag data from the smart tag;
acquire, based on the type of the personal protection article, data corresponding to the one or more variables sensed from one or more sensors of the plurality of sensors;
OVERALL ELEMENT INTERPRETATION:
The same data system which relays the data from the smart or RFID tag also can be used to transmit and record sensor data.

OVERALL ELEMENT MAPPING:
Appelt teaches (paragraphs 25-26) concerning monitoring environmental conditions then teaches (paragraph 27-40) various environmental factors to monitor for.

a data processing system including memory, the memory storing data indicating a plurality of predetermined criteria that governs use of the plurality of personal protection articles, wherein the data processing system is configured with respect to each of the personal protection articles to:
receive the smart tag data and the data corresponding to the one or more variables from the information retrieval system
select at least one predetermined criterion from the plurality of predetermined criteria based on the type of the personal protection article whose condition is being determined and the data corresponding to the one or more variables indicative of the particular conditions of the working environment in which said personal protection article is used,
OVERALL ELEMENT INTERPRETATION:
In the case of an firefighter wearing an OBA, the CO2 scrubbing canisters have a limited capacity which is monitored by measuring the amount of time the canister is in use. The remaining claim terms of this element are standard computer embodiments for conducting data gathering and transmission and functionally equivalent to that taught by the prior art computer embodiments.

OVERALL ELEMENT MAPPING:
Applet teaches (paragraph 134-135) concerning ensuring that power supply and capacity is sufficient then teaches (paragraphs 136-139) concerning ensuring correct equipment diagnostics and calibration to ensure sensor data is accurately measure the environmental conditions.

determine, based on the smart tag data indicative of the type of the personal protection article whose condition is being determined and usage of said personal protection article, whether the smart tag data satisfies the selected at least one predetermined criterion,
OVERALL ELEMENT INTERPRETATION:
Keep an eye on the time left on the OBA canister to ensure the firefighter doesn’t run out of CO2 scrubbing capacity.

OVERALL ELEMENT MAPPING:
Applet teaches (paragraph 134-135) concerning ensuring that power supply and capacity is sufficient then teaches (paragraphs 136-139) concerning ensuring correct equipment diagnostics and calibration to ensure sensor data is accurately measure the environmental conditions.

store, in the memory, data relating to results of the determination of whether the smart tag data satisfies the selected at least one predetermined criterion and smart tag data.
OVERALL ELEMENT INTERPRETATION:
Not only keep an eye on the time left, record it for later analysis.

OVERALL ELEMENT MAPPING:
Applet teaches (paragraph 134-135) concerning ensuring that power supply and capacity is sufficient then teaches (paragraphs 136-139) concerning ensuring correct equipment diagnostics and calibration to ensure sensor data is accurately measure the environmental conditions.

AS TO CLAIM 2 (of 1)
wherein the data processing system is further configured to generate at least one report based on the smart tag data.
OVERALL ELEMENT INTERPRETATION:
Create output about the data from the smart or RFID tag for later review

OVERALL ELEMENT MAPPING:
Appelt teaches (paragraph 47) after action analysis based upon data from the PPA to assess lessons-learned and updating emergency training.

AS TO CLAIM 3 (of 1)
wherein the data processing system is further configured to generate at least one report based on the data relating to the results of the determination of whether the smart tag data satisfies the selected at least one predetermined criterion.
OVERALL ELEMENT INTERPRETATION:
Generate output that includes if anything within the PPA and monitored by the smart or RFID tag went out of spec (exceeded the threshold) or not.

OVERALL ELEMENT MAPPING:
Applet teaches (paragraph 134-135) concerning ensuring that power supply and capacity is sufficient then teaches (paragraphs 136-139) concerning ensuring correct equipment diagnostics and calibration to ensure sensor data is accurately measure the environmental conditions.

AS TO CLAIM 4 (of 1)
wherein the data processing system is further configured to generate at least one report based on the data corresponding to the one or more variables sensed from the one or more sensors.
OVERALL ELEMENT INTERPRETATION:
Create output about the data from the smart or RFID tag for later review

OVERALL ELEMENT MAPPING:
Appelt teaches (paragraphs 80-83) teaches concerning data from sensors

AS TO CLAIM 5 (of 1)
wherein the selected at least one predetermined criterion includes a maximum exposure time, wherein the smart tag data includes an exposure time, and wherein data processing system is further configured to determine whether the smart tag data satisfies the selected at least one predetermined criterion by at least determining whether the exposure time satisfies the exposure threshold. 
OVERALL ELEMENT INTERPRETATION:
Again, In the case of an firefighter wearing an OBA, the CO2 scrubbing canisters have a limited capacity which is monitored by measuring the amount of time the canister is in use. Also keep an eye on the time left on the OBA canister to ensure the firefighter doesn’t run out of CO2 scrubbing capacity.

OVERALL ELEMENT MAPPING:
Appelt teaches (paragraphs 80-83) teaches concerning data from sensors and exposure limits.

AS TO CLAIM 6 (of 1)
wherein the smart tag data includes at least one of  exposure time, charge of a battery, or air pressure for the personal protection article. 
OVERALL ELEMENT INTERPRETATION:
As discussed in claim 1, keep track of the current usage of any consumable elements associated with that specific piece of PPA. 

OVERALL ELEMENT MAPPING:
Appelt teaches (paragraphs 80-83) teaches concerning data from sensors and exposure limits.

AS TO CLAIM 7 (of 1)
wherein the selected at least one predetermined criterion is an initial set of criteria wherein the data processing system is further configured to:
update, based on the data corresponding to the one or more variables, the at least one predetermined criterion;
determine, based on the smart tag data, whether the smart tag data satisfies the at least one updated predetermined criterion.
OVERALL ELEMENT INTERPRETATION:
Keep track of the temperature as well as total heat load the firefighter is experiencing and ensure that both parameters stay within an operation envelope.

OVERALL ELEMENT MAPPING:
Appelt teaches (paragraphs 80-83) teaches concerning data from sensors and exposure limits.

AS TO CLAIM 8 (of 1)
wherein the plurality of personal protective articles comprises at least one of respiratory protection equipment, protective eyewear, protective headwear, hearing protection, protective footwear, protective clothing, or protective articles.
OVERALL ELEMENT INTERPRETATION:
There are lots of different types of PPA.
Let’s ensure that this system works with all of them.

OVERALL ELEMENT MAPPING:
Appelt (paragraph 76) teaches multiple embodiments.

AS TO CLAIMS 9-20 
The claims recite elements substantially similar to those recited in claims 1-8. Thus, the art and rationale of claims 1-8 applies.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leland R Marcus whose telephone number is (571)270-1819 and email address is leland.marcus@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724. The fax number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on accessing the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Leland Marcus/
Primary Examiner
Art Unit 3623